Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicants Arguments
	Applicants argue that the Xia is not compatible with the primary reference, Guasch because Xia uses a serum-free medium.  Examiner does not find this argument persuasive because there has been no evidence put forward that the insulin and the hydrocortisone are affected by the presence and/or absence of serum.  Both components would affect the sebaceous cells the same way regardless of the whether or not serum was present.  

Applicants further argue the following, “With respect to Wu, Applicants again submit that the skilled artisan in possession of Gausch would not find any motivation, much less reasonable expectation of success in modifying the disclosure of Gausch based on Wu. The object of the invention of Wu is to reconstruct complete human skin tissue with appendages such as sebaceous glands from tissue culture cells including sebaceous gland cells. In contrast, Gausch relates to a method for preparing primary culture of sebaceous gland cells from sebaceous gland and to a method for screening a compound which suppresses or activates sebum production by using cultured sebaceous gland cells. Thus, Wu and Gausch relate to entirely different scopes, fields, and objectives. Therefore, the skilled artisan would not combine or modify Gausch with Wu.

Wu does teach that developing sebaceous gland cells can thrive in a hypoxic environment (Paragraph 11).  The claims at this time do not restrict all the cells to only immature sebaceous gland cells.  The transition term is comprising and therefore, the presence of other cell types is permissible.  

Applicants argue, “…..with respect to newly added Claim 25, the cited art fails to disclose or suggest that the immature human sebaceous gland cells are a sebaceous gland cell population consisting of only immature sebaceous gland cells. Thus, Claim 25 is also not obvious in view of the cited art.”

Claim 25 is only describing the sebaceous gland cells.  It does not specifically state that other cell types are precluded from the entire cell population.  Claim 25 does not further limit claim 1 because a required cell population is already “immature human sebaceous gland cells.”  Applicant should look to the specification and amend the claim so that it is clear that the only cell population present is sebaceous gland cells.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 states that, “immature human sebaceous gland cells are a sebaceous gland cell population consisting of only immature sebaceous gland cells.”  The claim states that an immature human sebaceous population is composed of immature sebaceous gland cells.  This claim fails to limit claim 1 which states that immature human sebaceous gland cells are cultured.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,4-6,9-11,22,25 are rejected under 35 U.S.C. 103 as being unpatentable over Guasch (WO2014055815) in view  Xia “Culture of Human Sebocytes in vitro”  Dermato-Endocrinology 2009, Vol 1, Issue 2, and Wu (US 20150104432)

Guasch teaches culturing human sebocyte cells (immature sebaceous cells) in a medium that can be a basal medium supplemented with fetal bovine serum 2.5%, Epidermal Growth Factor (EGF) 3 ng/ml, hydrocortisone (45.2 ng/ml), and insulin (10 ng/ml) (Page 4-Page 5, 1st paragraph).  Guasch teaches that sebocyte cells can be differentiated over a period of 48 hours which promotes maturation of sebaceous gland cells and lipid production (Page 23, middle paragraph) as in instant Claim1 and 11. 
Guasch does not teach using hydrocortisone in an amount of 5 to 15 µg/ml or insulin in an amount of 8 to 20 µg/ml.   However, the use of hydrocortisone and insulin at the claimed concentrations in sebocyte medium would have been obvious at the time of filing based on the teaching of Xia.  An artisan would have been motivated to have used hydrocortisone and insulin within that claimed range because Xia teaches a sebocyte culture medium capable of successfully culturing sebocyte cells with a hydrocortisone concentration of 10µ/ml and an insulin concentration of 10µ/ml
(as taught in page 93, Table 1 of Xia) as in instant Claim 1
Neither the Guasch reference nor the Xia reference teaches providing the cells with a hypoxic environment in order to promote differentiation into mature sebaceous cells.  However, at the time of applicants’ filing, exposing sebocytes to hypoxic conditions would have been obvious based on the teachings of Wu.  Wu teaches that as in instant Claims 1,6,9,22.
Guasch teaches that an example of such a human sebocyte that can be used is the SEB-1 line.  It would have been obvious to have utilized this cell line because of its ability to produce high levels of sebum (Page 6, last paragraph) as in instant Claims 4- 5.
Guasch teaches that sebocytes can be placed on glass coated with an extracellular matrix protein.  Since the cells are placed on an attached surface, it would be considered a static culture since they are not a moving and there is no stirring or shaking (Page 4, 3rd Paragraph) as in instant Claim 10
Claim 25 states that “the immature human sebaceous gland cells are a sebaceous gland cell population consisting of only immature sebaceous gland cells.  This claim is stating that immature sebaceous gland cells are immature sebaceous gland cells which is obvious.  Examiner would like to respectfully point out that the claim is not stating that the only cells present are sebaceous gland cells.  Guasch teaches immature sebaceous gland cells (Abstract, Page 4-Page 5, 1st paragraph) as in instant claim 25.

Xia teaches that already established sebaceous cell lines that can be used for culturing purposes include SZ95 and/or SEB-1 (Abstract) as in instant Claims 4-5  
	Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.

Conclusion

All claims stand rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657